DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-9, 11-14, 16-20, and 22-27 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, 11-14, 16-20, and 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a method, and a corresponding system and computer-readable medium storing instructions, for modifying at least one return policy rule based on return history data associated with a purchaser. This judicial exception is not integrated into a practical application, as set forth below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth in detail below.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a method, and therefore falls within the statutory category of process, as do its dependents; independent claim 12 recites a system comprising a processor, data storage, etc., and therefore falls within the Mayo test, Step 1).  Claims 1-3, 5-9, 11-14, 16-20, and 22-27  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity, without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method of modifying at least one return policy rule based on return history data associated with a purchaser, and a corresponding system and computer program product storing instructions.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  Claims 1-3, 5-9, 11-14, 16-20, and 22-27 do not recite improvements to the functioning of a computer or to any other technology or technical field.  Claims 1-3, 5-9, 11-14, 16-20, and 22-27 do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  Claims 1-3, 5-9, 11-14, 16-20, and 22-27 do not recite applying the judicial exception with, or by the use of, a particular machine.  Claims 1-3, 5-9, 11-14, 16-20, and 22-27 do not recite effecting a transformation or reduction of a particular article to different state or thing.  1-3, 5-9, 11-14, 16-20, and 22-27 do not recite applying or using a judicial exception in some other Mayo test, Step 2A, Prong 2).
There are no additional elements recited in claims 1-3, 5-9, 11-14, 16-20, and 22-27 to raise them to significantly more than the judicial exception.  In particular, claims 1-3, 5-9, 11-14, 16-20, and 22-27 do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The specific steps of claims 1-3, 5-9, 11-14, 16-20, and 22-27, such as receiving a product order including a purchaser identifier at least one product identifier, and a merchant identifier; retrieving a purchaser profile corresponding to the purchaser identifier, the purchaser profile including return history data associated with the purchaser identifier; modifying at least one return policy rule in a return policy object based on the return history data associated with the purchaser identifier to produce a modified return policy object; associating the modified return policy object to the product order and storing the product order the associated modified return policy object in memory; and processing the product order, do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Independent claim 1 recites a computer-implemented method, the method comprising: receiving, at an e-commerce platform, a product order including a purchaser identifier, at least one product identifier, and a merchant identifier; retrieving, from data storage, a purchaser profile corresponding to the purchaser identifier, the purchaser profile including return history data associated with the purchaser identifier; detecting a trigger event by calculating an order return probability based on the at least Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d at 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015).  Therefore, the steps of retrieving from data storage, including returning the associated modified return policy object, and associating in memory involve only well-understood, routine, and conventional functions and technology.  The step of processing the product order using the staged fulfillment schedule is not specifically technological, and official notice is taken that processing product orders (e.g., causing products to be shipped to purchasers) is well-understood, routine and conventional; doing so with a modified return policy associated to the product order is not an improvement in technology.  The step of detecting a trigger event by calculating an DDR Holdings.  As a final point, although the instant specification states (in paragraph [0128]) that the claims are not limited to object-oriented programming, the use of “return policy object” and “modified return policy object” in claim 1 means that the claim at least could involve object-oriented programming.  Lawson et al. (U.S. Patent Application Publication 2010/0030577) discloses (in paragraph 56) “user interface and object-oriented programming is well known in the field” [emphasis added].  Hanrahan (U.S. Patent Application Publication 2004/0133458) discloses (in paragraph 18), “Scheduling system 100 may include software components expressing the functionality and dependencies of various business processes and data, typically architected according to well-known object-oriented programming (OOP) methods and constructs.”  [Emphasis added.]  Hence, the “objects” need at most involve well-understood, routine and conventional technology.  The limitations of claim 1, whether considered separately or in combination, do not raise the clamed invention to significantly more than an abstract idea.

Claim 5, which depends from claim 1, recites that modifying the at least one return policy rule is based, at least in part, on the order return probability.  This limitation is not necessarily technological at all.  The limitation of claim 5, whether considered separately or in combination with the limitations of claim 1, do not raise the clamed invention to significantly more than an abstract idea.  
Claim 6, which depends from claim 1, recites that retrieving further includes retrieving product return history data regarding the at least one product identifier, and that modifying the at least one return policy rule is further based, at least in part, on the product return history data.  Neither of these limitations is necessarily technological.  The limitations of claim 6, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the clamed invention to significantly more than an abstract idea.  
Claim 7, which depends from claim 1, recites that modifying the at least one return policy rule includes modifying at least one of whether a product is returnable, a deadline for initiating a return, whether a return may be made for a full refund, a partial 
Claim 8, which depends from claim 1, recites that storing the product order in memory includes storing the product order in a data structure that includes the modified return policy object.  A data structure as such is not technological, although an improved logical model of a data structure can be a patentable improvement in the functioning of a computer (Enfish, LLC v. Microsoft Corporation).  Here, however, it is not recited that a data is fundamentally improved, as by being made self-referential, but only that different particular data items are stored in the same data structure.  Official notice is taken that it has long been well-understood, routine, and conventional for data structures to include multiple items of information.  Hence, claim 8 merely applies well-understood, routine, and conventional technology in the context of particular commercial interactions.  The limitation of claim 8, whether considered separately or in combination with the limitations of claim 1, does not raise the clamed invention to significantly more than an abstract idea. 
Claim 9, which depends from claim 1, recites that the method further comprises retrieving a merchant return policy based on the merchant identifier, and pre-populating fields of the return policy object based on the merchant return policy prior to the modifying.  The first element is not technological, and official notice is taken that it has long been well-understood, routine, and conventional to populate or prepopulate data 
Claim 11, which depends from claim 1, recites that processing the product order includes transmitting the product order to a third party order fulfillment center.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, transmitting the product order to a third party order fulfillment center merely involves using well-understood, routine, and conventional technology and/or functions to implement particular commercial operations.  The limitation of claim 11, whether considered separately or in combination with the limitations of claim 1, does not raise the clamed invention to significantly more than an abstract idea.
Independent claim 12 recites an e-commerce system comprising: a processor; an interface coupled to the processor to receive, from a purchaser device, a product order; a data storage containing a purchaser profile; and a memory storing software containing computer-executable instructions to cause the processor to perform 
Claim 13, which depends from claim 12, is parallel to claim 2, and claim 14, which depends from claim 13, is parallel to claim 3.  Therefore, the limitations of claims 13 and 14, whether considered separately or in combination with each other and with the limitations of claim 12, do not raise the claimed system to significantly more than an abstract idea.   
Claim 16, which depends from claim 12, is parallel to claim 5.  Therefore, the limitation of 16, whether considered separately or in combination the limitations of claim 12, does not raise the claimed system to significantly more than an abstract idea.
Claim 17, which depends from claim 12, is parallel to claim 6.  Therefore, the limitation of claim 17, whether considered separately or in combination with the limitations of claim 12, does not raise the claimed system to significantly more than an abstract idea.
Claim 18, which depends from claim 12, is parallel to claim 7.  Therefore, the limitation of claim 18, whether considered separately or in combination with the 
Claim 19, which depends from claim 12, is parallel to claim 8.  Therefore, the limitations of claims 19, whether considered separately or in combination with the limitations of claim 12, do not raise the claimed system to significantly more than an abstract idea.
Claim 20, which depends from claim 12, is parallel to claim 9.  Therefore, the limitations of claim 20, whether considered separately or in combination with each other and with the limitations of claim 12, do not raise the claimed system to significantly more than an abstract idea.
Claim 22, which depends from claim 12, is parallel to claim 11.  Therefore, the limitation of claim 22, whether considered separately or in combination with the limitations of claim 12, does not raise the claimed system to significantly more than an abstract idea.
Independent claim 23 recites a non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors, are to cause the one or more processors to perform operations, the operations corresponding to the steps of method claim 1.  Official notice is taken that non-transitory computer-readable media storing computer-executable instructions are well-understood, routine and conventional.  Claim 23 therefore does not raise the claimed system to significantly more than an abstract idea, just as parallel claim 1 does not. 
Claim 24, which depends from claim 23, is parallel to claim 2, and claim 25, which depends from claim 24, is parallel to claim 3.  Therefore, the limitations of claims 
Claim 26, which depends from claim 23, is parallel to claim 6.  Therefore, the limitations of claim 26, whether considered separately or in combination with each other and with the limitations of claim 23, do not raise the clamed invention to significantly more than an abstract idea.
Claim 27, which depends from claim 23, is parallel to claim 9.  Therefore, the limitations of claim 27, whether considered separately or in combination with each other and with the limitations of claim 23, do not raise the clamed invention to significantly more than an abstract idea. 

Non-Obvious Subject Matter
Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 101, but recite non-obvious subject matter.
Claims 12-14, 16-20, and 22 are rejected under 35 U.S.C. 101, but recite non-obvious subject matter.
Claims 23-27 are rejected under 35 U.S.C. 101, but recite non-obvious subject matter. 
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Pederson et al. (U.S. Patent Application Publication 2002/0133425), discloses storing a customized policy in an electronic product registration (ER) system, the customized policy pertaining to product return or 
The above statement of reasons for the indication of non-obvious subject matter is applicable to each of claims 1, 12, and 23, which are parallel to each other, and to the claims depending from claims 1, 12, and 23. 

Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive.  Applicant argues that the issue of returns is a particular issue for online retailing, since the purchaser is unable to access the product in real life until the order has been processed, payment made, and the product shipped to the purchaser.  Examiner replies that this may well be, but that similar issues could come up in the context of mail-order retailing (e.g., from the Sears catalogue, circa 1900) or for orders made by telephone (for example, using the telephone technology of 1970), so the issue of returns is not specific to commerce over the Internet, and the situation is therefore not analogous to that in DDR Holdings.
Mayo test.  Examiner replies that the existence of some kind of practical application does not suffice to make a claim patent-eligible under §101.  The claims in the four Shepherd patents at issue in Alice Corp. v. CLS Bank were presumably of practical use for exchanging obligations as between parties, but the Supreme Court nonetheless ruled that they were not patent-eligible.
The present claims are also analogous to the representative claim in the Ultramercial, Inc. v. Hulu, LLC decision, in which a method claim included, inter alia, “a third step of providing the media product for sale at an Internet website”, and therefore could not be carried out without the use of computer and telecommunication technology.  The Court of Appeal for the Federal Circuit found the claims patent-ineligible, and wrote “The claims’ invocation of the Internet also adds no inventive concept.  As we have held, the use of the Internet is not sufficient to save otherwise abstract claims from ineligibility under § 101.”  Moreover, the representative claim in Ultramercial had practical application and practical benefits for sponsors seeking to get people to pay attention to their messages, for people who preferred to pay for access to media products by viewing sponsors’ messages rather than by paying money, and for intermediaries who stood to collect payment from sponsors.
Applicant also refers to claim 1 of Example 42 in the Patent Office’s 2019 Revised Patent Subject Matter Eligibility Guidance, which Examiner has studied in response to Applicant’s Remarks.  The analysis of that Example claim states: “The 
Examiner agrees with Applicant that the claims should be, and are, considered as a whole, but does not find that such consideration leads to a conclusion of patent eligibility.  In particular, the elements of “detecting a trigger event by calculating an order return probability” and “in response to the trigger event, modifying at least one return policy rule” are not significantly technological, and do not, even considered in combination with the other claim limitations, raise the claimed invention to significantly more than an abstract idea.    
	The common knowledge or well-known in the art statements in the previous office action are taken to be admitted prior art, because Applicant did not traverse Examiner’s taking of official notice.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	June 4, 2021